Case 2:18-cv-00268-KD-B Document 109-1 Filed 12/06/19 Page 1 of 1                       PageID #: 2482



                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

   ROCKHILL INSURANCE COMPANY,                         )
                                                       )
               Plaintiff,                              )
                                                       )
   v.                                                  ) Civil Action 2:18-cv-00268-KD-B
                                                       )
   SOUTHEASTERN CHEESE                                 )
   CORPORATION, et al.,                                )
                                                       )
               Defendants.                             )

                                 [PROPOSED] ORDER GRANTING
                                  MOTION TO FILE UNDER SEAL

           Before the Court is Plaintiff Rockhill Insurance Company’s motion to file its reply in

  support of its motion for summary judgment under seal. In light of the designation of information

  cited in its reply as Confidential pursuant to the Stipulated Protective Order, the Court finds that

  Rockhill’s motion is due to be granted.        Therefore, it is ORDERED, ADJUDGED, and

  DECREED that the Clerk of Court shall maintain the foregoing document under seal.

           Done this __ day of December 2019.

                                                         ______________________
                                                         United States District Judge




  05158679.1                                       1
